                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        DIANE CUTRIGHT,
                                   4                                                   Case No. 18-cv-07474-SI (SI)
                                                      Plaintiffs,
                                   5
                                                v.                                     SECOND
                                   6                                                   PRETRIAL PREPARATION ORDER
                                        COLOPLAST, INC., et al.,                       (CIVIL)
                                   7
                                                      Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: May 15, 2020 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: August 7, 2020.
                                  15
                                       DESIGNATION OF EXPERTS: Pltf.: 8/17/20, Deft: 9/7/20; REBUTTAL: 9/18/20;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: December 7, 2020.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by; January 8, 2021;
                                  19        Opp. Due: January 22, 2021; Reply Due: January 29, 2021;
                                            and set for hearing no later than February 12, 2021 at 10:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: March 9, 2021 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: March 22, 2021 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be       days.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25

                                  26   The Court granted the request to continue the trial schedule as indicated above.
                                  27

                                  28
                                       ADR shall be completed by June or July 2020. Counsel shall inform the Court of the date
                                   1   the session is set to be held.
                                   2

                                   3   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   4   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   5
                                                IT IS SO ORDERED.
                                   6

                                   7

                                   8
                                       Dated:      12/23/19
                                                                                        ____________________________________
                                   9
                                                                                        SUSAN ILLSTON
                                  10                                                    United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
